UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


               -against-                                          ORDER

                                                              19 Cr. 483 (PGG)
 ALEX MENDOZA SOLAN,


                              Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                   WHEREAS, with the defendant's consent, his guilty plea allocution was made

before a United States Magistrate Judge on June 28, 2019;

                   WHEREAS, a transcript of the allocution was made and thereafter was

transmitted to the District Court; and

                   WHEREAS upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant's guilty plea is accepted.

Dated: New York, New York
        December _3_, 2019
                                               SO ORDERED.




                                               Paul G. Gardephe
                                               United States District Judge
